Citation Nr: 1645555	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected foot disabilities.

2.  Entitlement to a rating in excess of 50 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2013, and September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's service-connected depressive disorder is manifested by occupation and social impairment in most areas, including symptoms such as near-continuous depression affecting the ability to function appropriately and effectively; difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships; and audio-visual hallucinations. 

2.  The Veteran is unemployable due to her service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1(2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Under 38 C.F.R. § 130, Diagnostic Code 9434, which pertains to the Veteran's depression, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 130, Diagnostic Code 9434.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 130, Diagnostic Code 9434.

The criteria for a 100 percent rating are total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings of psychiatric disabilities shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the various symptoms listed after the terms "occupational and social impairment with deficiencies in most areas" and "total occupational and social impairment" in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51 to 60 is indicative of moderate symptoms (flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Id.

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2015).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Discussion - Evaluation for Depressive Disorder

The Veteran's depressive disorder is currently rated as 50 percent under VA regulations.  She asserts the condition is worse than it has been evaluated.  The Board observes that the appeal period for this claim begins in March 2013 when the Veteran filed a claim seeking service connection for posttraumatic stress disorder.  The AOJ began to develop that claim but also inferred the Veteran sought a higher evaluation for her service-connected depressive disorder.  Although the entire medical history of a service-connected disability must be borne in mind when rating such disability; the primary concern is the present level of disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Prior to the current period on appeal, the Veteran had a VA psychiatric examination in October 2011.  The provider assessed the Veteran as having occupational and social impairment with deficiencies in most areas such as work, school, and family relations, judgment, thinking, and/or mood.  Symptoms present during the examination included: depressed mood; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Board observes that this October 2011 examination report assessment corresponded with a 70 percent evaluation under VA regulations.  The Board also observes that numerous VA psychiatric treatment notes from this period reflect that the Veteran's depressive disorder was unstable. 

A VA treatment note from March 2013 reflects that the Veteran was worried about her ex-husband who was about to have surgery.  They had been married for 15 years.  The provider recorded that the Veteran's concentration was fair; anxiety was increased; energy was fair; sleep was good with medication; she was alerted and oriented; cognition was intact; appearance was well-groomed; behavior was cooperative; speech was productive and goal-directed; mood was depressed and affect was appropriate to mood; thought process was linear; insight and judgment were good; impulse control was good.  There were no suicidal or homicidal thoughts, hallucinations or delusions. 

The Veteran had a VA psychiatric examination in April 2013.  The provider noted that the Veteran's occupational and social impairment was manifested by reduced reliability and productivity.  This corresponds with a 50 percent evaluation.  She reported that she had been separated since the mid 1990s and lived along, though she was frequently visited by her daughter and by a nearby friend.  The Veteran reportedly spent most of her time at home besides occasionally attending church services.  She reported that she mostly lay around the house and enjoyed tending her flower garden.  Symptoms noted by the examiner included depressed mood, and disturbances of motivation and mood.  The provider noted that the Veteran's psychotropic medications seemed to work well and that she was pleasant and interacted with ease. 

A VA treatment note from March 2014 reflects that the Veteran was living with her ex-husband who was dying of cancer.  She was not able to be his primary caregiver because of her own medical issues.  She reported that her own daughter, who lived nearby, helped around the house and would likely move in after his death.  The Veteran reported that they had been married for 15 years but had been together for 25 years.  The Veteran reported that she had not worked since 2000 because she could not be around people.  The provider noted the following: low concentration; increased anxiety including panic attacks in crowds; low energy; poor sleep; cooperative, pleasant and attentive; well-groomed and casually dressed; with appropriate and normal speech; chronically depressed mood with affect appropriate to mood; no usual motor movements; logical and organized thought process; no suicidal or homicidal ideations; no hallucinations, paranoia or delusions; alert and oriented.  Judgement and insight were average.  The diagnosis was depressive disorder was chronic, recurrent, and moderate to severe.  The assessment was that the condition was unstable and that she was completely disabled (unable to work) due to mental illness.  GAF was 55. 

A VA pain clinic consultation from March 2015 reflects that the Veteran's mood was euthymic and affect was congruent.  A Beck Depression Inventory was administered and the Veteran obtained a score of 31 which indicated severe depressive symptoms.  She denied any current homicidal or suicidal ideation.  No psychotic behaviors were observed. 

A VA primary care treatment note from April 2015 reflects that the Veteran was alert, oriented, and appropriately dressed and groomed.  She denied suicidal and homicidal ideations and any confused or psychotic thinking.  The provider noted that she easily engaged in conversation, had appropriate affect, and made appropriate eye contact.  This commentary suggests that the Veteran's psychiatric symptoms were significantly improved. 

A VA psychiatric treatment note from October 2015 reflects that the Veteran had recently fallen and hurt her knee and her son had been staying with her to help her.  Her mental status examination reflects fair concentration; varied anxiety level, but she was staying home; good appetite; low energy; good sleep; cooperative, pleasant, and attentive; appearing stated age, well-groomed, and casually dressed; speech was normal rate, tone and volume; mood was depressed but stable; affect was appropriate to mood; there were no abnormal motor movements; thought process was logical and organized; she denied suicidal and homicidal ideations; she admitted to hearing voices; cognition was alert and oriented; insight and judgment were good; fund of knowledge was fair.  The assessment was chronic depression, unable to work. 

A VA psychiatric treatment note from April 2016 reflects that the Veteran's symptoms had increased and that she had been noncompliant with psychiatric medications.  Although most of the mental status examination was within normal limits, she was hearing noises and seeing things out of the corner of her eye.  The provider also noted that her mood reflected increased depression; the assessment was that she was unstable and not taking medications. 

The Veteran was afforded a VA psychiatric examination in April 2016.  The provider indicated that her depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.  In addition, the provider stated the Veteran was not able to work.  Noted symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in understanding complex commands, disturbances of motivation and mood and inability to establish and maintain effective relationships.  The examiners over all assessment of the occupational and social impairment corresponded with a 50 percent evaluation, but the symptoms noted and the unemployability suggests that a higher evaluation was implicated. 

Given the evidence discussed above, the Board finds that the Veteran's overall social and occupational impairment fluctuated between the 50 and 70 percent evaluations under VA regulations, depending on the Veteran's current circumstances and her compliance with medication.  The Board notes that recent evidence reflects the Veteran suffers from auditory and visual hallucinations.  There is also a long history of psychiatric providers noting that the Veteran was unemployable due to her mental illness.  As a result of the foregoing, the Board finds that her disability picture more closely approximated the 70 percent evaluation for the entire appeal period, as evidence shows she was likely completely occupationally impaired.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Evidence reflects the Veteran has an eleventh grade education and worked in a factory after getting out of the military; she last worked in 2000.  See April 2010 and May 2010 VA treatment records.   Numerous VA treatment notes reflect that the Veteran is unable to work or would have significant difficulty with work.  See, e.g., October 2011 VA psychiatric examination report; April 2012 VA treatment note; April 2013 VA psychiatric examination report; March 2014 VA treatment note; and October 2015 VA treatment note.  The only evidence of record suggesting the Veteran was able to work is a December 2000 evaluation from the Social Security Administration.  This evaluation is prior to the period on appeal and only discusses the Veteran's employability in the context of orthopedic disabilities.  As such, it is not pertinent to the Board's current assessment. 

Given the significant medical evidence suggesting the Veteran is unable to work due to her depressive disorder, the Board finds that the criteria for TDIU have been met. 


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, a 70 percent evaluation, but no greater, for depressive disorder is granted. 
 
Subject to the laws and regulations governing the payment of monetary benefits, entitlement to TDIU is granted.



REMAND

The Veteran asserts that her right knee disability is related to her service-connected right foot disability.  See, e.g., July 2015 Board hearing transcript.  She received a VA examination regarding this claim in April 2016.  The examination report is inadequate because it does not provide sufficient rationale as to whether the service-connected foot disability aggravates the Veteran's knee.  On remand, updated records should be obtained and another VA knee examination should be scheduled to determine the nature and etiology of the Veteran's right knee condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment records and associate them with the claims file.

2.  Ask the Veteran to identify any private or VA providers who treated her right knee, then attempt to obtain any identified records with her assistance.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of her right knee disability and/or any impact the bilateral foot disabilities have on the right knee. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of her right knee disability.  The examiner is asked to determine whether the Veteran's service-connected bilateral foot disabilities caused or aggravated the right knee condition.

5.  Then readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


